Citation Nr: 0816028	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from January 1972 
to January 1974; he also had served on active and inactive 
duty for training in the National Guard from 1974 to about 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  The veteran and his wife testified at a video 
conference hearing before the undersigned member of the Board 
in August 2007, and a copy of the transcript is of record.


FINDINGS OF FACT

1.  The veteran's psoriasis clearly and unmistakably existed 
prior to his military service.

2.  The veteran's psoriasis did not chronically worsen as a 
result of his military service.


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In October 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to the claim.  

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A medical evaluation was 
conducted in February 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2007 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, as there is no evidence that any failure on the 
part of VA to further comply with VCAA reasonably affects the 
outcome of this case, the Board finds that any such omission 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  



If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a).

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).



Analysis

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In this case, although there is nothing noted on preservice 
examination in December 1971, there is a notation in a 
service treatment record dated in September 1995 that the 
veteran said that he had had dry skin on his right elbow 
since he was nine years old, and he testified at his August 
2007 video conference hearing that his psoriasis began prior 
to service entrance in 1972.  Additionally, a VA examiner 
concluded after examination of the veteran and review of the 
claims files that the veteran's psoriasis had preexisted 
service entrance.

The Board concludes, based on this record, that the veteran's 
psoriasis clearly and unmistakably existed prior to service 
entrance and that, therefore, the presumption of soundness on 
service entrance is rebutted with respect to psoriasis.  

The Board must next determine whether the veteran's 
preexisting psoriasis underwent an increase in severity 
during his active military service.  See, in general, 38 
U.S.C.A. § 1153.  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

Although a skin condition of the right elbow was reported in 
October 1973, examinations in July 1980 and December 1986 
reported that there were essentially no symptoms.  The 
veteran said on evaluation in September 1995 that he had had 
dry skin of the right elbow since he was nine, and it was 
noted that he was not receiving any treatment.  

The next medical report of a skin problem was not until 
August 2001, when psoriasis was diagnosed, for which the 
veteran was given a cream to apply to his elbow.  The initial 
notation that the psoriasis had spread beyond his elbow was 
in November 2004, when it was reported that there were 
psoriatic plaques on the elbows, subumbilical region, behind 
the left ear, and around the anal cleft.  The psoriasis was 
described as bad in October 2005.

A VA skin examination was conducted in February 2006.  After 
review of the claims file and examination of the veteran, the 
examiner concluded that the veteran's preexisting psoriasis 
had not been permanently aggravated by service because the 
preexisting lesion on the right elbow in service was 
considered minor.

In fact, the medical evidence of record shows that the 
veteran's psoriasis was confined to his elbow and did not 
require treatment until August 2001, which is after his 
National Guard training and long after his discharge from 
active duty.

The veteran testified at his August 2007 video conference 
hearing that his psoriasis became worse as a result of the 
long sleeve khakis he was required to wear in a warm climate 
while serving in the National Guard.

The record on appeal contains no indication, aside from the 
testimony of the veteran and his wife, that his psoriasis is 
causally related to his military service.  However, a 
layperson without medical training, such as the veteran or 
his wife, is not qualified to render a medical opinion 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, because the Board finds that the veteran's 
preexisting psoriasis is not shown to have chronically 
worsened during his period of active service, service 
connection for psoriasis on the basis of aggravation is not 
warranted.  


ORDER

Service connection for psoriasis is denied.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


